Citation Nr: 1755591	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-29 944		DATE
		

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied. 

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's radiculopathy of the right lower extremity has not been manifested by moderately severe incomplete paralysis of the sciatic nerve.

2.  Throughout the rating period on appeal, the Veteran's radiculopathy of the left lower extremity has not been manifested by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1991 to July 1995 and from October 1995 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The RO in Houston, Texas, currently has jurisdiction over the Veteran's claims.

In a May 2013 report of general information, it was documented that per a telephone conversation, the Veteran wished to drop "the claim for IU and any other claims.  Veteran would like to only pursue a claim for increase on his depression only."  Nevertheless, in November 2016, the RO certified the issues herein to the Board and the Board addressed the issues in an August 2017 remand.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

A Board hearing by videoconference was scheduled for April 2017, at which the Veteran did not appear nor explain his failure to appear.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2017).

In August 2017, the Board remanded the issues herein for a VA examination, which was scheduled for September 2017 but was unattended by the Veteran.  The case has been returned for appellate consideration, and the Board will decide the claim based upon the evidence of record.  See 38 C.F.R. § 3.655(a), (b) (2017); see also  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As noted above, in August 2017, the Board remanded the issues herein for a VA examination, which was scheduled for September 2017 but was unattended by the Veteran.  Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the current severity of his disabilities.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452   (2000) (noting that a veteran cannot passively wait for help from VA).  As such, the Board will now review the merits of the Veteran's claims.

Law and Analysis

The Veteran essentially contends that his service-connected radiculopathy of the bilateral lower extremities has been more disabling than the assigned initial evaluation of disability.  Since the legal analysis is the same for both, the Board will address the right and left lower extremity in conjunction with one another.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's radiculopathy of the right and left lower extremity is individually rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

As stated in the preamble to the schedule of ratings for diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2017).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

In a December 2007 emergency department urgent care note, it was recorded that the Veteran had low back pain with pain and weakness to the left leg.

In a February 2008 history and physical, it was recorded that the Veteran reported sharp stabbing shooting radiating pain to his left hip and left leg.  Under the review of systems, it was noted that the Veteran had low back pain, left leg radiculopathy and stiffness.  At that time, the Veteran's gait was steady and smooth; muscle strength was equal in lower extremities; hair distribution was normal and temperature on the legs was warm and dry; straight leg test positive bilaterally; and intact range of motion.

In a May 2008 statement, the Veteran reported that his feet frequently tingled; that they went numb; that there was constant pain up and down the backs of both legs; and that he could not sit or stand for more than 20 minutes due to pain.

In May 2008, the Veteran was afforded a VA general medical examination, during which he reported pain in his lumbar spine that radiated down his leg.  The examiner indicated that there was not leg or foot weakness.  The muscle strength of the lower extremities was 5/5; knee and ankle jerks bilaterally were 2+; and there was no evidence of sensory loss.

In May 2008, the Veteran was afforded a VA examination for traumatic brain injury.  It was recorded that the Veteran's bilateral knee and ankle jerks were 2+ (normal) and plantar flexion (Babinski reflex) was normal bilaterally.  It was indicated that the Veteran's lower extremity sensory examination results bilaterally were normal, without dysesthesias.  It was noted that there was no gait difficulty.

The Veteran's VA medical records show that in October 2008 he was seen for shooting pains in both legs and intermittent numbness in the left foot.  It was noted elsewhere that the Veteran reported stabbing pain, shooting down from the left leg to the bottom of the foot.  A bilateral electromyography and nerve conduction study (EMG) was ordered.  The EMG study report from Dr. B.J. showed that the Veteran reported sharp pain from the hip down to the feet bilaterally for the last two years.  The motor and sensory examinations were normal, and the knee jerks and ankle jerks were absent bilaterally.  The impression was that there was no abnormality found on the EMG.

In November 2008, the Veteran was afforded a VA examination.  At that time, the Veteran complained of bilateral leg pain associated with a bulging disc in his back.  He explained that he felt shooting pain to the knees and beyond.  He reported that sometimes he would have tingling sensation in all of his toes, and they would become cold.  The examiner reported that the Veteran denied numbness, tingling, weakness, tremor, stiffness, impaired coordination, dysthesias in either leg.  (In a May 2009 letter, the Veteran stated:  "This statement is incorrect and untrue.")  The Veteran denied symptoms in the right leg that day.  The examiner noted that the Veteran had been diagnosed empirically with lumbar radiculopathy of the left leg.  The examiner noted a normal examination of the peripheral nerves.  A copy of Dr. B.J.'s EMG study report was attached.

In December 2008, the Veteran reported that it was getting harder to walk and that he was having problems with pain shooting down the left leg.

The Veteran's VA medical treatment records show that he had a pain medicine consultation in February 2009 for sharp pain in the lower back, radiating to the heels at times.  It was reported that the Veteran's reflexes, sensation, and strength in the lower extremities were normal.  The impression was reported:  "Left S1 radic signs due L5-S1 disc bulge on imaging with signs on exam and hx of this."  His February 2009 records also show a pain management note describing pain in his left low back that radiated to his left buttock and to left knee on the posterior aspect of the leg.  The Veteran described the pain as feeling like "lightening."

The Veteran's VA medical treatment records show that in May 2009, he was seen for low back pain and burning going down the left leg.  In June 2009, he reported pain shooting down the back of both legs.  There was no incontinence of urine or weakness of bilateral legs, and no other complaints.  In October 2009, he reported spasms at his gluts, and the medical plan was to adjust his medications.  A November 2012 ambulatory care nursing note shows that the Veteran reported symptoms of low back pain and pain shooting down legs.  In December 2013, he reported shooting pain down his right leg from his lumbar spine and that he did not get relief from narcotic.

In a June 2016 supplemental statement of the case, the RO assigned as to radiculopathy of each lower extremity associated with degenerative disc disease L5-S1 lumbar spine an initial disability evaluation of 20 percent, effective November 28, 2007, based upon moderate incomplete paralysis.  As noted above, the Veteran failed to appear at the September 2017 VA examination scheduled pursuant to the Board's August 2017 remand.  
Based upon a careful review of the foregoing, the Board finds that an increased initial evaluation in excess of 20 percent disabling is not warranted.  While considering the Veteran's descriptions of pain, numbness, tingling, and developing difficulty with walking and whether those manifestations would rise to the level such that the next higher rating would be appropriate, the Board finds that the objective medical findings are more probative.  See 38 C.F.R. §§ 3.159(a), 4.40, 4.45, 4.59 (2017); Layno v. Brown, 6 Vet. App. 465 , 469 (1994) (noting lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Throughout the rating period on appeal, the Veteran's disability presented with ongoing pain, primarily involving the left leg, intermittent numbness in the feet, and sensations of burning and tingling.  Upon examination, there has been virtually no showing of functional impact in that the Veteran's gait, strength, and reflexes which have remained normal.  The Veteran's sensory examinations have been normal.  In partial reliance on the October 2008 EMG study report, the November 2008 VA examiner concluded that the Veteran's peripheral nerve examination was normal.

The Veteran's medical record shows a consistent history of lower back pain involving the legs bilaterally down to the feet since at least 2007.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).

Based upon the evidence of record, the Board finds that the Veteran's disability picture more nearly approximates the criteria of 10 percent disabling, mild incomplete paralysis of the sciatic nerve, for his radiculopathy of the bilateral lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  However, the Board will not disturb the 20 percent evaluation assigned by the RO to each leg.

Accordingly, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's radiculopathy of the bilateral lower extremities.  The Veteran's disability has not been manifested in either leg by moderately severe incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Texas Veterans Commission





Department of Veterans Affairs


